DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 18 and 20-25 are pending. Claims 1-17 and 19 are canceled.
The Declaration under 37 CFR 1.132 filed November 3, 2022 is sufficient to overcome the rejection of claim 18 based upon 35 USC 103 over Lenczowski (US 20170121794) in view of Hou (US 20180126457).

Claim Interpretation
The limitation “5-7.5% magnesium and 3.5-4% silicon, 5-6% magnesium and 3-4% silicon, or 5% magnesium and 2-4% silicon” recited in claims 22 and 23 will be interpreted to encompass at least one of “5-7.5% magnesium and 3.5-4% silicon, 5-6% magnesium and 3-4% silicon, or 5% magnesium and 2-4% silicon”. As one of ordinary skill in the art can readily discern whether or not a composition falls within at least one of the three recited combinations of magnesium and silicon amounts, the recitation “5-7.5% magnesium and 3.5-4% silicon, 5-6% magnesium and 3-4% silicon, or 5% magnesium and 2-4% silicon” is clear and definite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 20170121794) in view of Hou (US 20180126457).
Regarding claim 22, Lenczowski discloses method of using an alloy powder [0003], [0034] in additive manufacturing (additive layer manufacturing) [0037]. Lenczowski discloses receiving the alloy powder comprising alloyed particles [0034], [0036]. The alloy composition disclosed by Lenczowski is compared with the claimed composition in the table below with amounts provided in wt%.
Alloying Element
Lenczowski
Present claim 22
Magnesium and silicon
3.0 to 6.0 magnesium [0044];
>1.0 to 4.0 silicon [0045]
5-7.5% magnesium and 3.5-4% silicon,
5-6% magnesium and 3-4% silicon, or
5% magnesium and 2-4% silicon
manganese
0 to 0.8 [0050]
no more than 0.3
iron
0 to 0.6 [0054]
no more than 0.2
aluminum and incidental elements and impurities
The rest [0056]
balance


The composition ranges for the alloying elements disclosed by Lenczowski [0044-56] overlap or encompass each of the alloying elements recited in claim 22. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Lenczowski discloses performing additive manufacturing to generate a manufactured article (workpiece) [0034], [0111]. Lenczowski discloses heat treating the article at broad ranges of 100-400                        
                            °
                        
                    C for 10 minutes to 50 hours (3,000 minutes) or more narrowly at 100-350                        
                            °
                        
                    C for 30 minutes to 4 hours (240 minutes) [0039], [0123-125] which would necessitate positioning the manufactured article in a heated container for a predetermined period of time, wherein a temperature within the heated container is 100-400°C broadly, 100-35                        
                            °
                        
                    C narrowly, and wherein the predetermined period of time is 10-3,000 minutes broadly, 30-240 minutes narrowly. Both the broad and narrow parameter ranges disclosed by Lenczowski [0039], [0123-125] encompass the claimed duration and temperature parameter ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). A heated container meets the claimed limitation of “a heated container such as a furnace”. Lenczowski discloses cooling in air to room temperature [0129]. The article (component part) disclosed by Lenczowski [0024] must necessarily be removed from the heated container at some point in time in order to use the article outside the heated container. Further, Lenczowski discloses that the heat treatment is performed in shielding gas, such as nitrogen or argon [0126] which would require a separate container from the open air [0129]; therefore, even if claim 22 were limited to removing the article before cooling, Lenczowski meets such order of steps for removing the article from the heated container.
Lenczowski discloses that the alloy is provided in the form of powder [0034], [0098-99], but Lenczowski does not specify how the powder is manufactured.
Hou teaches an aluminum alloy powder [0012] comprising significant amounts of Mg and Si [0022] to manufacture an article by an additive manufacturing process [0027]. Hou teaches forming the powder by an atomization process [0007], [0013], [0032]. Hou teaches that the atomization forms powder with a diameter of 2-65 µm [0034]. Hou teaches that the powder size is a result of the atomization [0045], [0051]. 
Both Lenczowski and Hou teach additive manufacturing Al-Mg-Si articles from powder alloy feed material. Lenczowski discloses that the powder preferably has a size of 20-70 µm [0034]. 
It would have been necessary for one of ordinary skill in the art to produce the aluminum alloy powder disclosed by Lenczowski [0034], [0036], by some process. It would have been obvious for one of ordinary skill in the art to produce the aluminum alloy powder comprising magnesium and silicon for additive manufacturing disclosed by Lenczowski [0034], [0036] with an atomization process because Hou teaches that an atomization process, to produce an aluminum alloy powder comprising magnesium and silicon for additive manufacturing [0007], [0013], [0032]., produces particles with the sizes which Lenczowski discloses as preferable (Lenczowski [0034], Hou [0034]).
The broadest reasonable interpretation of the limitation “the atomized alloy powder includes Mg2Si phase precipitates” requires only that the alloy powder include some amount of Mg2Si in any nonzero amount. Given the amounts of magnesium [0044] and silicon [0045] disclosed by Lenczowski, it would be expected that the powder disclosed by Lenczowski in view of Hou include at least some infinitesimal proportion of a Mg2Si precipitate. In the event that Mg2Si precipitates are intended to be present in powder in significant proportions, Hou teaches that Mg2Si phases can noticeably increase the mechanical strength at room temperature and wear resistance of the aluminum alloy, further effectively increasing the mechanical properties of the aluminum alloy [0022]. In order to attain the improved mechanical properties, it would have been obvious for one of ordinary skill in the art to include Mg2Si in the aluminum alloy powder disclosed by Lenczowski.
Regarding claim 24, Lenczowski is silent on the room temperature mechanical properties which the aluminum article (workpiece) disclosed by Lenczowski [0146] must necessarily possess. Yield strength at                         
                            22
                            °
                        
                    C is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present application suggests that it is the composition, Mg2Si precipitates, and heat treatments (present disclosure [0047], [0055-60]) which are responsible for the alloy article strengthening. Given the overlapping composition [0044-56] and heat treatment parameters [0123-125] disclosed by Lenczowski, and the favorable mechanical properties which Hou teaches for Mg2Si precipitates, Lenczowski in view of Hou as applied above establishes a sound basis that the article disclosed by Lenczowski in view of Hou would meet the presently claimed yield strength recited in claim 24, to the extent that the article and process disclosed by Lenczowski in view of Hou overlaps the presently claimed composition and heat treatment parameter ranges.

Response to Arguments
Applicant’s arguments, see arguments directed to presently claimed ranges as critical starting on page 6 of applicant’s reply, filed November 3,2022, with respect to claim 18 have been fully considered and are persuasive.  The rejections of claims 18 and 20-21 under 35 USC 103 over Lenczowski (US 20170121794) in view of Hou (US 20180126457) have been withdrawn. 
Applicant’s preemptive arguments regarding new claim 23 starting page 12 of the reply dated November 3, 2022 over Lenczowski in view of Hou is persuasive in showing that the ranges recited in independent claim 23 are critical over those disclosed by Lenczowski in view of Hou.
Applicant’s preemptive arguments regarding new claim 22 have been considered but are not persuasive regarding the presently set forth rejection over Lenczowski in view of Hou. Applicant’s arguments in view of the data provided in the  Declaration are not persuasive in establishing criticality of the range recited in claim 22 over the composition and parameter ranges disclosed by Lenczowski [0044-56], [0123-125] because the claimed compositions encompasses values (5% Mg, 2% Si) for which the result relied upon (yield strength) approaches that result for embodiments outside the claimed range (6% Mg and 2% Mg) see Table 1 and Figure 1 of the declaration and because all duration data available for comparison lies within the claimed range for treatment duration of 60-120 minutes. As all example duration data is within the claimed range of 60-120 minutes, and there are no data points outside the range of 60-120 minutes it cannot be determined whether treatment of 60-120 minutes yields unexpected results over the durations disclosed by Lenczowski [0123-125]. “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims… In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range” (MPEP 2144.05(III)(A)); “evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (MPEP 716.02(b)), and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” (MPEP 716.02(d)(II)). 
Unpersuasive support for the criticality of present claim 22 differs from the persuasive support for the criticality of claim 23 because claim 22 recites the entire range 60-120 minutes and a single temperature of 185            
                °
            
        C while claim 23 recites 180-185 at a single duration of 90 minutes, and both Figure 1 and Table 2 of the declaration directly show improved yield strength from treating for 90 minutes at temperatures recited in claim 23 compared to temperatures outside the claimed ranges, yet all compared temperatures within ranges disclosed by Lenczowski [0123-125]. In the absence of data outside the claimed treatment duration range of 60-120 minutes, the results required to determine criticality commensurate in scope with that recited in claim 22 cannot be compared with results of the process disclosed by Lenczowski as applied above. See MPEP 716.02(d) and 716.02(b). 
Applicant’s arguments with respect to claim 22 differ from the persuasive showing of criticality with respect to claim 18 because Figure 1 and Table 2 of the declaration provide sufficient support for  the criticality of the temperature range at the narrowed magnesium and silicon composition ranges, and Table 1 of the declaration shows that such results would persist over different treatment durations with respect to compositions outside the claimed ranges. 

Allowable Subject Matter
Claim18, 20-21, 23, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 18 and independent claim 23 each recites a method of using an atomized alloy powder in additive manufacturing. Claims 18 and 23 recite receiving alloy powder comprising alloyed particles, the alloy particles comprising the respectively recited chemical elements. Claims 18 and 23 recite performing additive manufacturing to generate a manufactured article; and positioning the manufactured article in a heated container for respectively claimed predetermined periods of time at temperatures within respectively recited ranges.
In a declaration filed with applicant’s reply dated November 3, 2022, applicant provided persuasive evidence of nonobviousness of claims 18 and 23 over the encompassing ranges disclosed by the closest prior art combination of Lenczowski (US 20170121794) in view of Hou (US 20180126457).
Claims 20-21 depend on claim 18, and claim 25 depends on claim 23. Dependent claims incorporate the limitations of the claims on which they depend and define over the prior art for at least the reasons given above with respect to independent claims 18 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736